Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the response filed on February 22, 2022, Applicant expressed disagreement with claim 12 being withdrawn from consideration as being directed to a non-elected invention; however, no arguments were provided and Applicant withdrew claim 12. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “source of heat” and “source of radiation” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “heat” and “radiation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6, 10 and 11 have been interpreted to cover the and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the heat source may be a hot plate and the radiation source may be a continuous wave, pulsed laser source or intense pulsed light device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Washington et al. (US 2015/0173480). 
Regarding claims 1 and 11, Washington et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair) comprising: a hinged housing (20, 20’) having opposable parts that open and close to receive the strand of hair; a source of heat (9, 5, 6) within an opposable part of the opposable parts, wherein the source of heat is operable for heating a strand of hair (hair being scalp hair, facial hair or eyelash hair Refer to paragraph 0046), a source of radiation (10) arranged within the opposable part of the hinged housing, wherein the source of radiation is operable for only radiating the hair cortex of the strand of hair, wherein the source of radiation is configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules to heat the melanin granules; and wherein the heat source and the radiation source are arranged relative to each other for a combined heating and radiating of the hair cortex of the strand of hair; wherein during the combined heating and radiating of the hair cortex, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature of no more than 150 degrees Celsius, and the source of heat and source of radiation are configured to heat the hair cortex to a second temperature exceeding the first temperature  of the hair cuticle (Refer to paragraphs 
Regarding claim 2, Washington et al. disclose the first temperature is no more than 140[Symbol font/0xB0]C. As explained in the rejection of claim 1 above, the heating plate 11 or the hair be heated to a temperature between about 50[Symbol font/0xB0]C and about 180[Symbol font/0xB0]C or between 100[Symbol font/0xB0]C and 180[Symbol font/0xB0]C, meaning the disclosure provides for the hair being heated to a temperature between 50[Symbol font/0xB0]C and 140[Symbol font/0xB0]C, as these disclosed values fall within the range.  
Regarding claim 3, Washington et al. disclose the source of radiation is arranged for providing radiation having a wavelength of 400 to 600 nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from 
Regarding claim 4, Washington et al. disclose the first temperature is no more than 120 °C. Washington teaches the temperature is of the heating treatment surface or the hair is between about 50[Symbol font/0xB0]C and 180[Symbol font/0xB0]C or between about 100 and 150°C (Refer to paragraph 0061) which permits the hair cuticle to be heated to a temperature of less than 120°C (the hair may be heated to a temperature between 50[Symbol font/0xB0]C and less than 120[Symbol font/0xB0]C as these are disclosed values within the range).
Regarding claim 5, Washington et al. disclose the radiation source is arranged for providing radiation having a wavelength of 450 nm to 650nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths with an upper limit of about 450 nm which also anticipates the range as it includes 450 nm. 
Regarding claim 6, Washington et al. disclose the radiation source is arranged for providing radiation having a wavelength of 550 nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed value as 550 nm is included therein. 
Regarding claim 7, Washington et al. further disclose the heat source (9,5,6) is a hot plate (Refer to Figures 1-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 11 are rejected under 35 U.S.C. 103(a)(1) as unpatentable over Warner et al. (US 20040206368) and Washington et al. (US 20150174032). 
Regarding claims 1-4 and 11, Warner et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair) comprising: a hinged housing (housing formed by 30,32,34 and housing formed by 40, 42, 44 are hinged at 36,46) having opposable parts (32,34; 42,44) that open and close to receive the strand of hair; a source of heat (9, 5, 6) within an opposable part of the opposable parts, wherein the source of heat (source providing heat to 32, 42, Refer to paragraphs 0046, 0048) is 


Regarding claim 6, the combination of Warner et al. and Washington et al. disclose device of claim 1 above; Warner further discloses the source of radiation is arranged for providing radiation having a wavelength of 550 nm (Refer to paragraph 0012 and claims 8, 27 and 29).
Regarding claim 7, the combination of Warner et al. and Washington et al. disclose device of claim 1 above; Warner further discloses the source of heat comprises a hot plate (Refer to Figure 4 and paragraph 0048, opposable part 42 is a heated plate). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Warner et al. and Washington et al. as applied to claim 1 above, and further in view of Samain (WO2009074957).
Regarding claim 8, the combination of Warner et al. and Washington et al. disclose device of claim 1 above; however, the combination does not disclose the source of radiation being a continuous wave laser, pulsed laser source or intense pulsed light device. Warner et al. teach the radiation source may be any source which provide the desired range of wavelengths (Refer to paragraph 0038). Samain discloses a similar hair treatment method and device (Refer to Figures 1-12 and page 14 lines 4-9) where the device has a source of radiation with operating wavelengths comparable to that of Warner (Refer to page 4 lines 5-8 and claim 5 which states at least one dominant .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Warner et al. and Washington et al. as applied to claim 1 above, and as evidenced by of Washington et al. (US 20150173480).
Regarding claim 10, the combination of Warner et al. and Washington et al. disclose device of claim 1 above, wherein at least one of the source of heat and the source of radiation is configured for a regulated operation. It is well-known and conventional practice for sources of heat and radiation to configured for regulated operation as evidenced by Washington et al. ‘480 (Refer to paragraphs 0070-0072 which disclose a heat source being regulated by a temperature control). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device disclosed by the combination of Warner 

Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103(a) as unpatentable over Rollat-Corvol et al. (US 20110120487) as evidenced by Warner et al. (US 20040206368).
Regarding claim 1, Rollat-Corvol et al. disclose a hair care device (Refer to Figures 3, 15-17, 26-32) for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion, which include melanin granules, surrounded by a cuticle portion, as this is the natural anatomy of hair), the hair care device comprising: a hinged housing having opposable parts that open and close to receive the strand of hair (Refer to Figures 3, 15-17, 26-32); a heat source (Refer to paragraphs 0055, 0083, 0125, 0200 and 0218) within an opposable part of the opposable parts, where the source of heat is operable for heating the hair cortex and the hair cuticle of the strand of hair; a source of radiation (pulsed laser, Refer to paragraph 0202) operable for only radiating the hair cortex of the strand of hair and configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules; wherein the heat source and the radiation source are arranged relative to each for a combined heating and radiating of the strand of hair; wherein, during the combined heating and radiating of the strand of hair, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature of no more 

Regarding claim 2, Rollat-Corvol et al. as evidenced by Warner et al. disclose the first temperature is no more than 140[Symbol font/0xB0]C (heat source heats device/appliance to provide an exposure temperature within ranges disclosed as described in paragraphs 0055, 0200, and 0218, e.g. in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C, such that the heat 
Regarding claims 3 and 5, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the radiation source is arranged for providing a radiation having a wavelength between 400 and 600 nm and between 450 and 650 nm. Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), where the claimed wavelengths are effective and commonly implemented to achieve this effect.
Regarding claim 4, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the first temperature is no more than 120[Symbol font/0xB0]C (heat source heats device/appliance to provide an exposure temperature within ranges disclosed as described in paragraphs 0055, 0200, and 0218, e.g. in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C, such that the heat source heats the hair cuticle to a first temperature which is “greater than or equal to 40[Symbol font/0xB0]C” and lower than or equal to the temperature provided by the heat source i.e. 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C). The disclosed range of values includes operating temperatures which would result in the first temperature of the hair cuticle being less than 120[Symbol font/0xB0]C.

Regarding claim 8, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the radiation source is a pulsed laser source (Refer to paragraph 0202). 
Regarding claim 10, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose at least one of the heat source and the radiation source is configured for regulated operation thereof. The heat source and radiation source are both “configured for regulated operation” as both require at least means to turn the sources on and off which regulate operation thereof.  The pulse lasers operation must be regulated to provide the appropriate pulse duration and repetition thereof; additionally, the heat source is disclosed as operating over range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C which also requires controlled operation to ensure all these temperature values are able to be achieved.  
Regarding claim 11, Rollat-Corvol et al. disclose a hair care device (Refer to Figures 3, 15-17, 26-32) for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion, which include melanin granules, surrounded by a cuticle portion, as this is the natural anatomy of hair), the hair care device comprising: a hinged housing having opposable parts that open and close to receive the strand of hair (Refer to Figures 3, 15-17, 26-32); a heat source (Refer to paragraphs 0055, 0083, 0125, 0200 and 0218) within an opposable part of the opposable parts, where the source of heat is operable for heating the hair 
Rollat-Corvol et al. are silent regarding the source of radiation being in the same opposable part as the source of heat. Rollat-Corvol et al. explains the device includes various treatment means, such as dispensing means, radiation means, etc., which are incorporated into the device to subject the hair to the particular treatment or combinations of treatments provided thereby. One of ordinary skill in the art understands that if the hair is to be subjected to intense light beams, it must be incorporated into the portion of the device disclosed by Rollat-Covol et al. which treats the hair where in the embodiments having a hinged housing, the opposable parts treat the hair; thus, the radiation source would need to be provided in at least one of the opposed parts. It is well-known in the art for heat and radiation sources to be provided in the same opposable part of a hair treatment device as evidenced by Warner et al. Warner et al. provide a hair treatment device (Refer to Figures 3 and 4) having opposed parts (32,34; 42,44) where the source of radiation and source of heat are provided in the same opposed part (32; 42, Refer to paragraphs 0044-0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device of Rollat-Coval et al. such that the radiation source be provided in the same opposable part as the heat source, as Warner et al. demonstrate it is well-known and conventional practice in the art to provide these treatment sources in the same opposable part. 
is arranged for providing a radiation having a wavelength between 400 and 600 nm. 

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rollat-Corvol et al. as evidenced by Warner et al. and further as evidenced by Samain et al. (US 20070167936).
Regarding claims 3 and 5, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above. Although Rollat-Corvol et al. do not explicitly state the radiation source providing a radiation having a wavelength between 400 and 600 nm and between 450 and 650 nm, Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), and the claimed wavelengths are effective and commonly implemented to achieve this effect as evidenced by Samain. The hair styling device of Samain (Refer to Abstract and Figures 1-19) provides a pulse radiation source which emits radiation in short pulsed durations which are less than the thermal relaxation time of hair (Refer to paragraphs 0008, 0009 and 0121 where Applicant teaches the thermal relaxation time of the cortex is on the order of 2-3 ms on page 3 of the Specification) at wavelengths within the claimed ranges (Refer to paragraph 
Regarding claim 6, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above. Although Rollat-Corvol et al. do not explicitly state the radiation source is arranged for providing a radiation having a wavelength of 550 nm, Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), where the claimed wavelength is effective and commonly implemented to achieve this effect as evidenced by Samain. The hair styling device of Samain (Refer to Abstract and Figures 1-19) provides a pulse radiation source which emits radiation in short pulsed durations which are less than the thermal relaxation time of hair (Refer to paragraphs 0008, 0009 and 0121 where Applicant teaches the thermal relaxation time of the cortex is on the order of 2-3 ms on page 3 of the Specification) at wavelengths within the claimed ranges (Refer to paragraph 0016 which indicates the wavelength must be between “about 400 nm and about 700 nm, “about 400 nm and about . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rollat-Corvol et al. (US 20110120487) as evidenced by Warner et al. (US 20040206368) and Samain (US20070167936).
Regarding claim 11, Rollat-Corvol et al. disclose a hair care device (Refer to Figures 3, 15-17, 26-32) for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion, which include melanin granules, surrounded by a cuticle portion, as this is the natural anatomy of hair), the hair care device comprising: a hinged housing having opposable parts that open and close to receive the strand of hair (Refer to Figures 3, 15-17, 26-32); a heat source (Refer to paragraphs 0055, 0083, 0125, 0200 and 0218) within an opposable part of the opposable parts, where the source of heat is operable for heating the hair cortex and the hair cuticle of the strand of hair; a source of radiation (pulsed laser, Refer to paragraph 0202) operable for only radiating the hair cortex of the strand of hair and configured to emit radiation over a duration less than a thermal relaxation time of the 
Rollat-Corvol et al. are silent regarding the source of radiation being in the same opposable part as the source of heat. Rollat-Corvol et al. explains the device includes various treatment means, such as dispensing means, radiation means, etc., which are incorporated into the device to subject the hair to the particular treatment or combinations of treatments provided thereby. One of ordinary skill in the art 
Additionally, Rollat-Corvol et al. explain that the radiation source emits pulsed durations which may serve to bleach the hair, where such pulse durations and wavelengths associated therewith are known to be within the ranges disclosed by Applicant. In order to achieve bleaching of the hair, the wavelengths used must be effective for achieving this result, and the claimed wavelengths are commonly implemented and known to be effective in achieving this effect as evidenced by Samain. The hair styling device of Samian (Refer to Abstract and Figures 1-19) provides a pulse radiation source which emits radiation in short pulsed durations which are less than the thermal relaxation time of hair (Refer to . 

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. (US 20150173480), Mazed (US 20150059798) and Altshuler et al. (US 20040230258).
Regarding claims 1, 8 and 11, Washington et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair) comprising: a hinged housing (20, 20’) having opposable parts that open and close to receive the strand of hair; a source of heat (9, 5, 6) within an opposable part of the opposable parts, wherein the source of heat is operable for heating a strand of hair (hair being scalp hair, facial hair or eyelash hair Refer to paragraph 0046), a source of radiation (10) arranged within the opposable 

Washington et al. teach the radiation/light source 10 can be a plurality of light emitting diodes (LEDs) (Refer to paragraph 0062-0063).  Mazed discloses a similar hair care device where heat and radiation sources are provided to style hair. Mazed teaches the radiation source is an array of light emitting diodes, like that disclosed by Washington et al., or alternatively, an array of continuous wave (CW) /pulsed lasers (Refer to paragraph 0072). Thus, Mazed demonstrates that LEDs, continuous wave lasers and pulsed lasers are alternative, functional equivalent radiation/light sources which can be used interchangeably in such devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device disclosed by Washington et al. such that the radiation source be a pulsed laser or continuous wave laser as Mazed demonstrates it is well known and common practice in the art to use such lasers in hair care devices and because Mazed demonstrates LEDs, continuous wave lasers and pulsed lasers are art-recognized functional equivalents which can be used interchangeably. 
The combination of Washington and Mazed provide a hair styling device with a pulsed laser or continuous wave laser as the radiation source; however, the combination is silent regarding pulsed durations thereof being less than a thermal relaxation time of the melanin granules of the hair strand. As admitted by Applicant in the instant disclosure, it is known when using such laser radiation sources that the pulse 2 of the targeted area” in order to raise the temperature of the hair to a range of about 50 to about 300 [Symbol font/0xB0]C (Refer to paragraph 0009). Since Washington et al. are concerned with preventing exposure of the hair to high temperatures, so as to prevent damage to hair, it is evident that the exposure durations at the lower end of the range of Altshuler et al. would be applicable, as the higher pulse durations would exceed the temperatures desired by Washington et al.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Washington et al. and Mazed such that the radiation source be configured to emit radiation over a pulse duration less than a thermal relaxation time of the melanin granules forming the hair cortex, as such is conventional practice per the well-established theory of selective photothermolysis, as demonstrated by Applicant, and as evidenced by Altshuler et al. which provides the overlapping wavelength and temperature ranges for reshaping hair, and a range of pulse durations which encompasses values less than a thermal relaxation time of the melanin granules forming the hair cortex. 

Regarding claim 3, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 400 to 600 nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths which includes values of 315 nm to about 450 nm which also anticipates the range as it overlaps therewith (400 to 450 nm).
Regarding claim 4, the combination of Washington et al., Mazed and Altshuler et al., wherein the first temperature is no more than 120 °C. Washington teaches the temperature of the heating treatment surface or the hair is between about 50[Symbol font/0xB0]C and 180[Symbol font/0xB0]C or between about 100 and 150°C (Refer to paragraph 0061) which permits the hair cuticle to be heated to a temperature of less than 120°C.
Regarding claim 5, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 450 nm to 650nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. 
Regarding claim 6, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 550 nm. Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed value as 550 nm is included therein. 
Regarding claim 7, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the heat source (9,5,6) is a hot plate (Refer to Figures 1-9).
Regarding claim 10, the combination of Washington et al., Mazed and Altshuler et al., wherein at least one of the heat source and the radiation source is configured for regulated operation thereof (Refer to Abstract and paragraphs 0070-0072 of Washington et al. Also, the continuous wave or pulsed laser of the combination requires regulated operation to ensure the operating parameters (wavelength, duration, power, etc.) are provided).
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Argument: None of the cited references disclose, teach or suggest providing a source of heat configured to heat the hair cuticle of a strand of hair to a first temperature of no more than 150 degrees Celsius and a source of radiation and source of heat configured 
Response: 
With regard to the limitation requiring the source of heat configured to heat the hair cuticle of a strand of hair to a first temperature of no more than 150 degrees Celsius: Washington et al. (US 20150173480) teach the temperature of the heating treatment surface or the hair is between about 50[Symbol font/0xB0]C and 180[Symbol font/0xB0]C or between about 100 and 150°C (Refer to paragraph 0061) which permits the hair cuticle to be heated to a temperature of less than 120°C because the hair itself can be heated to a temperature between 50[Symbol font/0xB0]C and 180[Symbol font/0xB0]C or between 100°C and 150°C, which provides values (50°C to 150°C) within the claimed range (no more than 150°C). When the heating treatment surface is heated to a temperature between 50[Symbol font/0xB0]C and 180[Symbol font/0xB0]C or between about 100 and 150°C, the hair cuticle will reach a temperature that is less than or equal to the temperature of the heating treatment surface. Rollat-Corvol et al. teach the heat source heats the device/appliance to provide an exposure (contact) temperature within in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C (Refer to paragraphs 0055, 0200, and 0218) such that the heat source heats the hair cuticle to a first temperature which is “greater than or equal to 40[Symbol font/0xB0]C” and lower than or equal to the temperature provided by the heat source i.e. lower than or equal to 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C. The disclosed range of values includes operating temperatures which would result in the first temperature of the hair cuticle being less than 150[Symbol font/0xB0]C, less than 140[Symbol font/0xB0]C, etc. as the hair can be heated to between 40[Symbol font/0xB0]C and 150[Symbol font/0xB0]C as these values are within the range disclosed.
With regard to the limitation requiring the radiation source and heat source heat the cortex to a second temperature more than 150[Symbol font/0xB0]C and up to 170[Symbol font/0xB0]C:  It is first noted that the prior art need not use the exact same language as Applicant’s disclosure to teach the claimed limitations. For example, a claim may recite a length being 1 foot, and the prior art may teach the length being 12 inches; in this instance, different words are used but the same length is provided. Applicant achieves combined heating and radiating of the cortex to heat the cortex to a temperature between of no more than 150[Symbol font/0xB0]C to about 170[Symbol font/0xB0]C by treating exposing the hair to light wavelengths between 400 and 600 nm and clamping the hair between heated plates which permit the cuticle to be heated to a temperature of no more than 150[Symbol font/0xB0]C. As explained above, the prior art referenced teach heated plates which are heated to a temperature which permit the cuticle to reach a temperature of no more than 150[Symbol font/0xB0]C; additionally, the prior art references teach their respective radiation sources being “arranged for providing radiation having a wavelength between 400 and 600 nm”. Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” and provides a smaller range of wavelengths with an upper limit of about 450 nm. Warner et al. disclose the source of radiation is arranged for providing radiation having a wavelength between “about 200nm to about 600 nm” or “greater than 360 nm” (Refer to paragraph 0012 and claims 8, 27 and 29). Rollat-Corvol et al. explain that the radiation source emits pulsed durations which may serve to bleach the hair, where such pulse durations and wavelengths associated therewith are required to be within the ranges disclosed by Applicant in order to achieve this intended outcome (Refer to pertinent prior art cited in the Conclusion section of the Office Action). Alternatively, 
It is further noted that the recitations argued by Applicant are with regard to the device being configured to achieve a particular outcome/effect on the hair, i.e. have the cuticle reach a temperature of no more than 150 [Symbol font/0xB0]C and have the cortex reach a temperature of more than 150[Symbol font/0xB0]C to about 170[Symbol font/0xB0]C where many factors attribute to the desired outcome being achieved on the hair. For example, the amount of the time the heated surface contacts the hair will result in the cuticle achieving different temperatures, as will the condition, size, moisture level, etc. of the hair. Claims 1-6 and 11 do not positively recite operating parameters but instead, require the device be capable of or arranged to produce certain temperatures in the hair and be capable of or arranged for providing certain wavelengths. Nonetheless, the claims have been rejected with art that teaches discrete values and ranges which result in treated hair reaching the 
Applicant continues to allege the prior art does not provide the same results on the hair, without providing any reasoning as to why the art does not achieve the same results despite having the same components and operating parameters; however, such arguments are not persuasive and are in direct contradiction with Applicant’s own disclosure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. With regard to the rejection under Rollat-Corvol et al. above, it is US 2007/0167939 as described in rejection above and WO 2009074957).  Samain ‘957 discloses a hair styling device having a pulse laser radiation source which emits radiation for a pulsed durations less than the thermal relaxation time of the hair cortex (Refer to pages 2, 4, 8, 18, 19,  and claims 2 and 3, which disclose duration times of less than 2-3 ms, where Applicant states the thermal relaxation time of the cortex is on the order of 2-3 ms on page 3 of the Specification) at wavelengths within the claimed ranges (Refer to claim 5, 10 and page 4 lines 1-8) in order to bleach the hair or otherwise transform the keratin with effects on shape, softness and/or sheen (Refer to page 2 lines 19-30). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799